DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what Applicant means in independent claims 1, 11 and 18 by “...and reacting a first axial load…”? perhaps it was meant to recite “and reacting to/from/with/by/in combination with/ separately to a first axial load…? Applicant’s specification does not shed further light upon this issue (same wording is found in specification). To advance prosecution of case on merits, Examiner interprets it to mean “to”. Appropriate clarification and/or correction is required.
It is not clear what Applicant means in claim 10 by “a free-free bearing assembly”? Applicant’s specification fails to explain what the term means. To advance prosecution of case on merits, Examiner interprets it to mean a regular bearing (any type).
Claim 8/1 recites the limitation "a third end of the second shaft" in line two.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 does not refer to a second end?. To advance prosecution of case on merits, Examiner interprets it to mean first end.
Claim 9/8 recites the limitation "a fourth end of the second shaft" in line two.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 does not refer to a second end?. To advance prosecution of case on merits, Examiner interprets it to mean second end (meaning first shaft has first and second ends, second shaft has first and second ends).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by  Knoblauch (DE 102020128934 B3).
Regarding claim 1, Knoblauch discloses:
A bearing and shaft arrangement of an automobile vehicle electric drive unit (Fig 1 shows multiple bearings and shafts, abstract), comprising: 
a gearbox (5); 
a first electric motor  (3) operating to axially rotate a first shaft (10) within the gearbox (5); 

a reaction bearing member (28) positioned between and directly contacted by the first shaft (10) and the second shaft (12) in a drive mode and reacting a first axial load of the first shaft (10) and a second axial load of the second shaft (12) directed toward the first axial load.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-9,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch (DE 102020128934 B3) in view of Tabata et al. (WO 2006/137589).
 Regarding claim 2/1, Knoblauch does not teach the reaction bearing member being a thrust bearing.
Tabata et al. teaches an apparatus where the reaction bearing member being a thrust bearing (178, para 102), for receiving axial loads.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Knoblauch to have the reaction bearing member being a thrust bearing, as Tabata et al. teaches.
The motivation to do so is that it would allow the device to receive axial loads (para 102 of Tabata et al.).

Regarding claim 3/2, Knoblauch teaches further including: a first motor shaft (10) rotated by operation of the first electric motor (3); and a first transfer shaft (13) engaged with and axially rotated by the first motor shaft (10), wherein the first transfer shaft is engaged with and directly axially rotates the first shaft (10, Fig 1 abstract).

Regarding claim 4/3, Knoblauch teaches further including: a second motor shaft (12) rotated by operation of the second electric motor (4); and a second transfer shaft 

Regarding claim 5/4, Knoblauch teaches further including a first transfer gear (14, Fig 2) of the first transfer shaft (13) meshed with the first motor shaft (10) and a second transfer gear (16) of the first transfer shaft (13) meshed with the first shaft.

Regarding claim 6/5, Knoblauch teaches further including a third transfer gear (21, Fig 2) of the second transfer shaft (20) meshed with the second motor shaft (12) and a fourth transfer gear (23) of the second transfer shaft (20) meshed with the second shaft (12).

Regarding claim 7/5, Knoblauch teaches, further including: a first structural member (see annotated Fig 1 below) of the gearbox (5, Fig 1); a first fixing member (29) positioned between the first roller bearing assembly (28) and the first structural member axially fixing the first roller bearing assembly (28) to the first structural member; and a second fixing member (other 29) positioned between the second roller bearing assembly (32) and the first structural member axially fixing the second roller bearing assembly (32) to the first structural member (29).

    PNG
    media_image1.png
    846
    904
    media_image1.png
    Greyscale


Regarding claim 8/1, Knoblauch teaches further including: a first roller bearing assembly (28) supporting a first end of the first shaft (10) to a first structural member (29) of the gearbox (5); and a second roller bearing assembly (32) supporting a third end of the second shaft (12) to the first structural member (32) of the gearbox (5).
Regarding claim 9/8, Knoblauch teaches, further including: a first ball bearing assembly (30, Fig 1) supporting a second end of the first shaft (10) to a second 

    PNG
    media_image2.png
    846
    904
    media_image2.png
    Greyscale


Regarding claim 11, Knoblauch discloses:
A bearing and shaft arrangement of an automobile vehicle electric drive unit (Fig 1 shows multiple bearings and shafts, abstract), comprising: 

a first electric motor (3) within the gearbox (5) operating to axially rotate a first shaft (10) within the gearbox; 
a second electric motor (4) within the gearbox operating to axially rotate a second shaft (12) within the gearbox; 
a first roller bearing assembly (28, bottom part) supporting the first shaft (10) to a first structural member (see annotated Fig 1 below) of the gearbox; 
a second roller bearing assembly (32) supporting the second shaft (12) to the first structural member of the gearbox; and 
a thrust bearing (the other 28, top part) positioned between the first roller bearing assembly (28, bottom part) and the second roller bearing assembly (32) and directly contacted by the first shaft (10) and the second shaft (12) in a drive mode and reacting a first axial load of the first shaft (10) and a second axial load of the second shaft (12) directed toward the first axial load.
Knoblauch does not teach the use of a thrust bearing.
Tabata et al. teaches an apparatus using a thrust bearing (178, para 102), for receiving axial loads.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Knoblauch to have a thrust bearing, as Tabata et al. teaches.
The motivation to do so is that it would allow the device to receive axial loads (para 102 of Tabata et al.).

.
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 10,12,13,15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In claim 18, neither Knoblauch nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a thrust bearing positioned between the first roller bearing assembly and the second roller bearing assembly and directly contacting the first shaft and the second shaft in a drive mode and reacting a first axial load of the first shaft and a second axial load of the second shaft directed toward the first axial load; a first ball bearing assembly supporting an end of the first shaft positioned opposite to the first roller bearing assembly and reacting a first radial load of the first shaft; and a second ball bearing assembly supporting an end of the second shaft positioned opposite to the second roller bearing assembly and reacting a second radial load of the second shaft”. 
Claims 19-20 are allowable based on their virtue of depending on claim 18.

In claim 12/11 inter alia, the specific limitations of “…a first ball bearing assembly supporting an end of the first shaft positioned opposite to the first roller bearing assembly to a second structural member of the gearbox; and a spacing member positioned between the first ball bearing assembly and the second structural member to axially position the first ball bearing assembly within the gearbox”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 13/12 is also allowable for depending on claim 12.
In claim 15/11 inter alia, the specific limitations of “…wherein in a regenerative mode, defining an un-powered forward directional operation, outwardly and oppositely directed axial forces of the first shaft and the second shaft are generated which are oppositely directed with respect to the first axial load and the second axial load”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834